Citation Nr: 1218344	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-29 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a vision disorder. 

2.  Entitlement to service connection for a fungal condition of the feet and nails.

3.  Entitlement to service connection for dysphagia, claimed as a throat disorder. 

4.  Entitlement to service connection for basal cell carcinoma, claimed as a skin condition.

5.  Entitlement to service connection for residuals of a left knee injury (left knee disability).  

6.  Entitlement to a compensable initial rating for the Veteran's service-connected bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to October 1947 and from June 1951 to March 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2012.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Veteran appears to desire to reopen his claim of entitlement to service connection for right convex rotoscoliosis.  That issue was raised by the record in an April 2012 statement from the Veteran, but has not subsequently been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a vision disorder and residuals of a left knee injury, as well as the issue of entitlement to a compensable initial rating for the Veteran's service-connected bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1957 rating decision the RO denied entitlement to service connection for a vision disorder.  The Veteran did not appeal that rating decision and it is now final.  

2.  Evidence received since the July 1957 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for a vision disorder and raises a reasonable possibility of substantiating that claim.

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's fungal condition of the feet and nails began in service.  

4.  The Veteran does not have dysphagia which began in service or has been shown to be causally or etiologically related to active service.  

5.  The Veteran does not have basal cell carcinoma which began in service or has been shown to be causally or etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The July 1957 rating decision, which denied entitlement to service connection for a vision disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence relevant to the claim of entitlement to service connection for a vision disorder, presented since the July 1957 rating decision, is new and material and the claim of entitlement to service connection for that condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has a fungal condition of the feet and nails which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for entitlement to service connection for dysphagia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for entitlement to service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a fungal condition affecting his feet and nails, dysphagia and basal cell carcinoma.  The Veteran is also attempting to reopen a previously denied claim of entitlement to service connection for a vision disorder.  

With regard to the Veteran's claim of entitlement to service connection for a fungal condition the Board notes that this claim was previously characterized as two separate claims: entitlement to service connection for a fungal condition of the bilateral feet, and entitlement to service connection for nail fungus.  The claimed conditions are based on overlapping symptomatology and thus the Board has recharacterized them as a single claim of entitlement to service connection for a fungal condition.  

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In a July 1957 rating decision the RO denied entitlement to service connection for a vision disorder.  The Veteran did not appeal that rating decision.  Accordingly, it has become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In June 2009 the Veteran filed a claim asserting entitlement to service connection for several conditions, including bilateral hearing loss, fungus of the feet and nails, dysphagia, basal cell carcinoma, residuals of a left knee injury and a vision disorder.  In a March 2010 rating decision the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating effective from June 17, 2009, and denying entitlement to service connection for the remaining conditions at issue.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in September 2011 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2011.  

Vision Disorder

As noted above, the Veteran is attempting to reopen his previously denied claim of entitlement to service connection for a vision disorder, asserting the submission of new and material evidence.  Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   

The Board has determined that the evidence obtained since the July 1957 rating decision is new and material.  Specifically, the Board notes that the Veteran's testimony that he has experienced continuous vision disturbance manifest by jagged lines since he injured his head in service is both new, in that it was not previously of record, and material, in that it relates to a fact previously unestablished.  

New and material evidence having been submitted, the claim of entitlement to service connection for a vision disorder is reopened.  

Fungus

The Veteran has also claimed entitlement to service connection for a fungus condition affecting his feet and nail.  As noted above, the Board has consolidated this issue to reflect the overlapping symptomatology.  

The Veteran's primary contention appears to be that he contracted a fungal condition affecting his feet and nails in service and that he has had this fungal condition since that time.  The relevant evidence of record includes service treatment records, VA treatment records and both written and oral statements from the Veteran and his spouse.  

The Veteran's service treatment records do not reveal any treatment for a diagnosis of any type of fungal condition.  However, the Veteran's separation examination indicates that he reported "foot trouble."  VA treatment records are also negative for any findings or treatment associated with a fungal condition.  

The Veteran testified at a hearing before a Veterans Law Judge in April 2012.  During that hearing the Veteran stated that he first began experiencing problems with his feet in August 1953 while stationed in Korea.  He indicated that he did not receive medical treatment for this condition because he was told to take care of it himself.  He reported seeking treatment for his feet more than 50 years ago while living in California, but that he was unsure of the provider.  He asserted that he has had problems with his feet continuously since his time in service and that he uses a medication which has helped somewhat.  In an accompanying written statement the Veteran reported that when his fungal condition flared up after service he self-treated and consulted with physicians, but that he has not kept these records.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a fungal condition affecting his feet and nails that began during military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  Despite the presence of ambiguous evidence in the claims file the Board finds that this standard has been met.  In this regard, the Board finds that Veteran's testimony as to the continuing presence of a fungal condition affecting his nails and feet to be competent and credible.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Dysphagia

The Veteran's assertion of entitlement to service connection for dysphagia was originally claimed as a throat condition (the Board will address this claim generally as a throat problem).  The relevant evidence of record on that claim consists of service treatment records, VA treatment records and both written and oral statements from the Veteran and his spouse.  

The Veteran does not contend, and his service treatment records do not reflect, that he was ever treated or diagnosed with a throat condition or dysphagia in service.  Rather, the Veteran appears to assert that his time as a paratrooper and the resulting violent force on the opening of his parachute has somehow caused osteophytes to form in (or near) his cervical spine, thereby causing difficulty with swallowing.  

VA treatment records from April 2009 indicate that the Veteran was seen for difficulty swallowing.  He reported that approximately once a week he has a sensation of solids and pills sticking in his throat near his upper sternal area.  He stated that this has been stable for approximately three years and denied having any difficulty swallowing liquids.  The examiner noted that there appeared to be an anatomical change of the vertebrae at C5-6 and that this had resulted in narrowing of the esophagus alongside that segment, which in turn results in minimal stasis of all consistencies intermittently in this area.  Radiographic imagery showed degenerative disc disease at the lower cervical spine with fairly large anterior osteophytes that may be encroaching on the esophagus.  Subsequent VA treatment records show continued reports of difficulty swallowing.  

In a February 2010 written statement the Veteran reported that a technician at the Indianapolis VA Medical Center asked him if he was a paratrooper and informed him that she had seen similar deformations of the spine in other former paratroopers.  He stated that during his time in service he completed all but four jumps using another older parachute canopy and that this resulted in him being subjected to additional shock.  He reiterated these assertions in a March 2010 written statement, stating that the violence of the opening shock of the parachute "exerted considerable greater inertial changes" on his neck and throat areas than suffered by the average paratrooper because he weighed less and carried less equipment.  He stated that these shocks, in constant repetition, combined to form the deformity of the spine that makes it difficult to swallow.  

In April 2012 the Veteran testified at a hearing before a Veterans Law Judge, who address this theory of causation at length.  During that hearing the Veteran stated that his dysphagia is caused by stricture of his throat.  He stated that it is difficult for him to swallow and that he sometimes has to regurgitate food in order to breathe properly.  He reported that this occurs approximately three times a week and has been ongoing for several years.   He stated that the condition did not begin in service, but that he believed it was due to trauma caused by his paratrooper jumps many years after service.  He stated that the technician who performed his fluoroscopic barium examination in 2009 stated that she had seen this in other former paratroopers as well.  

In this regard, it is important to note that this issue is not similar to the fugal issue above.  In this first issue, the Veteran contends that he has had this problem since service, which the Board believes.  Regarding this issue, the Veteran does not contend he has had this problem since service, but instead believes that an activity in service (jumping out of a plane) has caused a problem many years later (a problem with swallowing).

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for dysphagia is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The evidence clearly indicates that the Veteran does currently have a problem which affects his throat and results in dysphagia.  Moreover, the Veteran's assertions of having engaged in numerous jumps as a paratrooper are both competent and credible.  The Board acknowledges that the Veteran was subjected to considerable force as a result of his duties as a paratrooper.  

Nevertheless, the Board notes that the Veteran did not report having dysphagia in service and has not provided any competent evidence that his jumps as a paratrooper resulted in his current disorder.  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a connection between his jumps as a paratrooper and the formation of osteophytes in his cervical spine resulting in esophageal stricture and dysphagia.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of a connection between an in-service event and the disability claimed at hearing.  The Board has considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  In the instant case, examination pertaining to the Veteran's dysphagia is not necessary because there is no competent evidence indicating that the Veteran's current disability may be related to any in-service event or injury other than the Veteran's lay testimony.  

Despite the foregoing, the Board notes that if the Veteran is able to present evidence that there is a connection between the shocks he was subjected to as a paratrooper and the formation of osteophytes in his cervical spine at some future date it will reevaluate the Veteran's claim.  However, at this time, the connection between service and the disability at issue is simply too tenuous for additional development to be undertaken by the VA on this issue. 

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for dysphagia.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted

Basal Cell Carcinoma

Likewise, the relevant evidence of record on the claim of entitlement to service connection for basal cell carcinoma also appears to consist of service treatment records, VA treatment records and both written and oral statements from the Veteran and his spouse.  

The Veteran does not contend, and his service treatment records do not reflect, that he was ever treated or diagnosed with basal cell carcinoma in service.  Rather, the Veteran appears to assert that while in service he had significant exposure to the sun and that this has ultimately caused him to develop basal cell carcinoma.  

VA treatment records starting in November 2008 indicate that the Veteran has been diagnosed with and treated for basal cell carcinoma, decades after service.  These records indicate that resection was performed and that the Veteran had been prescribed medication for this condition.  

In a March 2010 statement the Veteran stated that sun exposure without protection can cause carcinomas and that these often take years to develop.  He reported that he began to require medical attention for these carcinomas, including excision and biopsy, approximately five years after having been released from service.  He denied unusual or long exposure to the sun in civilian life.  

During an April 2012 hearing before a Veterans Law Judge the Veteran reiterated these statements, reporting that he spent many weeks on the rift range in full sunlight.  He stated that he spent approximately six months in Korea without seeing a ceiling and that he was exposed to an incredible amount of sunlight during that time.  He also reported that he has had several operates to remove carcinomas.  He stated that doctors had told him that his basal cell carcinoma was due to sun exposure, but not that it was due to sun exposure in service.  A written statement submitted in conjunction with that hearing contains similar statements.

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for basal cell carcinoma is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The evidence clearly indicates that the Veteran has been diagnosed with and treated for basal cell carcinoma.  Moreover, the Veteran's assertions of having had significant sun exposure in service are both competent and credible.  Nevertheless, the Board notes that the Veteran has not provided any competent evidence that in-service sun exposure resulted in his basal cell carcinoma.  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a connection between his exposure to sun in service and the formation of carcinomas.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of a relationship between an in-service event and the disability claimed.  The Board has considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  In the instant case, examination pertaining to the Veteran's carcinoma is not necessary because there is no competent evidence indicating that the Veteran's current disability may be related to any in-service event or injury.  

Despite the foregoing, the Board notes that if the Veteran is able to present evidence that there is a connection between in-service exposure to sunlight and the formation of basal cell carcinomas at some future date it will reevaluate the Veteran's claim.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for basal cell carcinoma.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2009, August 2011 and September 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial and noting the evidence needed to substantiate the underlying claim of entitlement to service connection.  However, in the decision above, the Board has reopened the Veteran's claim, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any other available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Board notes that the Veteran has not been afforded a VA examination to address the etiology of his dysphagia or basal cell carcinoma.  The Board has considered whether VA examinations are necessary for proper adjudication, but has determined that the Veteran has not met the threshold for examinations.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

A remand to obtain VA examinations in support of the Veteran's claims for dysphagia and basal cell carcinoma is not necessary.  The evidence submitted and associated with the claims file does not indicate that either disability may be related to an in-service event.  Simply stated, point three of the McClendon test is not met.  In this case, notwithstanding what the Veteran was told by a technician at the Indianapolis VA Medical Center, the Board finds no basis to obtain a VA medical opinion of this issue.  As the undersigned attempted to explain to the Veteran at hearing, while it can be easily understood as to how a paratrooper may have some form of orthopedic problem associated with jumping out of a plane in service, it is less clear how a problem such as difficulty swallowing would have manifested decades after service caused by the pull of a parachute.  If the Veteran did have some sort of problem caused by his service based on this theory it would seem that such a problem would manifest far earlier.  The theory of causation is simply too speculative for a medical opinion to be obtained without some form of evidence that would support this type of theory.

Beyond that, the Board finds sufficient medical evidence in this case exist for the VA to make an informed decision.  Therefore, point four of the McClendon test is met.

The evidence of record is against a finding that the Veteran incurred any of the above referenced disorders in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service, as in this case).  Remand for a VA examination is thus unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

ORDER

New and material evidence having been submitted the Veteran's claim of entitlement to service connection for a vision disorder is reopened.

Entitlement to service connection for a fungal condition of the feet and nails is granted.

Entitlement to service connection for dysphagia is denied. 

Entitlement to service connection for basal cell carcinoma is denied.


REMAND

Finally, the Board notes that the Veteran has claimed entitlement to service connection for residuals of a left knee injury and entitlement to a compensable initial rating for his service-connected bilateral hearing loss.  Moreover, having been reopened, the Veteran's claim of entitlement to service connection for a vision disorder must be judged on the merits.  The Board finds that additional development is necessary with respect to the Veteran's claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

With regard to the Veteran's claim of entitlement to a compensable initial rating for his service-connected bilateral hearing loss the Board notes that during his April 2012 hearing before a Veterans Law Judge the Veteran asserted that the rating assigned for his bilateral hearing loss does not accurately reflect the severity of that condition and that his hearing has worsened recently.  The Veteran's most recent VA examination on that issue was conducted in February 2010, more than 2 years ago.  Finally, the Board notes that updated VA treatment records that might support or contradict the Veteran's assertions have not been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his bilateral hearing loss results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

With regard to the Veteran's claims of entitlement to service connection for a left knee disorder and a vision disorder the Board notes that to date, the Veteran has not been afforded a VA examination in connection with those claims, and that the evidence of record is insufficient for the Board to render a decision.  

For the claim of entitlement to service connection for a left knee disorder the record indicates that the during his March 1957 reserve separation examination the Veteran reported having a "trick" or locked knee which he injured in February 1952.  Since that time the Veteran has consistently reported that he injured his left knee in service and that he has left knee pain and locking.  VA treatment records from June 2009 and July 2009 indicate that the Veteran's symptomatology may be due to a high riding fabella or intrajoint loose body.  

For the claim of entitlement to service connection for a vision disorder the record indicates that the Veteran reported a vision disturbance shortly after being released from active service and that he has reported a continuing vision disturbance since that time.  He has related this vision disturbance to injuries to his head which he states he sustained in service and described the disturbance as jagged lines across his field of vision.  

The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is are outstanding questions about the nature of these disorders and whether they may have either begun in service or are otherwise etiologically related to the Veteran's period of service.  Consequently, these matters must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should obtain any treatment records from the Indianapolis VA Medical Center dated after September 2009, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  The Veteran himself should abating these record (and indicate he has done so) in order to expedite this case.    

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA audiological examination to determine the extent of the Veteran's bilateral hearing loss.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  In addition, the examiner must assess the effect of the Veteran's hearing loss on his daily activities and industrial ability.  

3.  The RO/AMC should also schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for residuals of a left knee injury.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner should determine the nature and extent of any and all disorders currently affecting the Veteran's left knee.

Furthermore, the examiner should state, for each demonstrated left knee disorder (if any), whether that disability is at least as likely as not related to the Veteran's active service.  For the sake of this examination the examiner should assume that the Veteran's report of having injured his left knee in service during a paratrooper jump is confirmed.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

4.  The RO/AMC should also schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for a vision disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner should determine the nature and extent of any and all vision disorders currently experienced by the Veteran.  

Furthermore, the examiner should state, for each demonstrated vision disorder, whether that disability is at least as likely as not related to the Veteran's active service.  For the sake of this examination the examiner should assume that the Veteran's report of having hit his head in service during a paratrooper jump is confirmed.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

5.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


